DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-20, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101











1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.









2.	Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
3.	Under Step 1 of the two-part analysis from Alice Corp, claims 1, 11 and 20 recite a process and machine (e.g., “a method for providing semantic structure to unstructured product reviews of a product”, “a computer system configured to provide semantic structure to unstructured product reviews of a product”, “One or more hardware storage devices”), which are statutory categories of invention.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claims 11 and 20 recites:
“generate a structured review for the product use natural language processing (NLP) to determine semantic meanings for the unstructured sentiment data and by combining the semantic meanings with the structured sentiment data; based on the structured review, generate a ranking score for the product;”
The above limitations describe a process for providing an independent ranking score to help consumers avoid cart abandonment which encompasses commercial interactions (i.e., marketing or sales activities or behaviors, and business relations).  Such concepts fall within the “certain methods of organizing human activity” group of abstract ideas.  Examiner also submits the “generate a structured review…by combining the semantic meanings with structured sentiment data” and “generate a ranking score for the product” limitations recite mathematical formulas or equations.  This interpretation is consistent with the applicant’s published specification at Fig. 13.  The “mathematical concepts” group of abstract ideas include mathematical formulas or equations. Thus, the claims recite an abstract idea.   
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a computer system”, “multiple different sources”, “one or more processors”, “one or more computer-readable hardware storage devices”, “a machine learning (ML) engine”, “a user interface”, “a selectable option”, “a scoring indicator” and “a graphic” are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
	The other additional elements of: “identify one or more websites comprising content describing a particular product;”, “cause to crawl to the one or more websites and to extract, from the content included within the one or more websites, sentiment data describing the product, the sentiment data comprising unstructured sentiment data and structured sentiment data;”, “within a user interface that includes a selectable option for purchasing the product, display a scoring indicator within the user interface at a location that is proximate to the selectable option, wherein the scoring indicator includes: the ranking score for the product, a number of reviews that were examined to generate the structured review, and a graphic that provides a visual cue reflecting a breakdown of how the ranking score was generated.” all add extra solution insignificant activity to the judicial exception, i.e. (data gathering, selecting a particular data source or type of data to be manipulated, data output), as discussed in MPEP 2106.05 (g)
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a computer system”, “multiple different sources”, “one or more processors”, “one or more computer-readable hardware storage devices”, “a machine learning (ML) engine”, “a user interface”, “a selectable option”, “a scoring indicator” and “a graphic” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The other additional elements of: “identify one or more websites comprising content describing a particular product;”, “cause to crawl to the one or more websites and to extract, from the content included within the one or more websites, sentiment data describing the product, the sentiment data comprising unstructured sentiment data and structured sentiment data;”, “within a user interface that includes a selectable option for purchasing the product, display a scoring indicator within the user interface at a location that is proximate to the selectable option, wherein the scoring indicator includes: the ranking score for the product, a number of reviews that were examined to generate the structured review, and a graphic that provides a visual cue reflecting a breakdown of how the ranking score was generated.” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. 
As discussed in MPEP 2106.05 (d)(II), the Symantec, TLI Communications, OIP Techs, and buySAFE court decisions indicated that “receiving or transmitting data over a network, e.g., using the Internet to gather data,”, “utilizing an intermediary computer to forward information”, “sending messages over a network” are well‐understood, routine, and conventional computer functions when they are claimed in a merely generic manner.  Thus, the conclusion that limitations of “identifying”, “crawl”, “extract”, are computer functions that were recognized as being well-understood routine, conventional activity fully supported under Berkheimer Option 2.
Additionally, MPEP 2106.05 (d)(II), indicates in the OIP Techs and Versata Dev. Group court decisions that “presenting offers and gathering statistics” and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price” are well‐understood, routine, and conventional computer functions when they are claimed in a merely generic manner.  Thus, the conclusion that limitations of “displaying”, are computer functions that were recognized as being well-understood routine, conventional activity fully supported under Berkheimer Option 2.  These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and generally recite the storage and display of the necessary data for carrying out the recited commercial interaction, which cannot provide an inventive concept.  Thus, the claim is not eligible at Step 2B.
8.	Claims 2-10 and 12-19 are dependent of claims 1, 11, and 20.
Claims 2, 3, and 19 recite “wherein the unstructured sentiment data includes text descriptions of the product, and wherein the structured sentiment data includes a star rating describing the product”, claim 4 recites “wherein the ranking score includes an overall score and a sub-category score that lists a particular score for a particular category for which the product is ranked”, claim 5 recites “wherein the scoring indicator includes a selectable expand option that, when selected, causes the user interface to further display a sub-score for a sub-category for which the product is ranked”, claim 6 recites “wherein the ranking score includes an overall score and a sub-category score that lists a particular score for a particular category for which the product is ranked, and wherein the sub-category is one of: a price category, a performance category, or a quality category”, claim 7 recites “wherein the ranking score includes an overall score and a sub-category score that lists a particular score for a particular category for which the product is ranked, and wherein the sub-category is one of: a popularity category, an availability category, a shipping category, or a merchant reliability category.”, claim 9 recites “wherein generating the ranking score for the product is performed by weighting text descriptions of the product differently than weighting star ratings of the product.”, claim 12 recites “wherein displaying the scoring indicator is performed when the number of reviews that were examined to generate the structured review satisfies a threshold number of reviews, claim 13 recites “wherein the threshold number of reviews is 10 reviews”, claim 14 recites “wherein the threshold number of reviews is 50 reviews”, claim 15 recites “wherein identifying the one or more websites comprising the content describing the particular product is performed by first identifying a name and product features of the product and then performing a search using the name and product features to identify the one or more websites.”, claim 16 recites “wherein the one or more websites includes a website not managed by a manufacturer of the product.” all further describe the information/data necessary to carry out the abstract idea. While some of the limitations may narrow how the abstract idea may be performed, none of the limitations make the claimed invention any less abstract.  Additionally, claim 8 recites “wherein the selectable option for purchasing the product is included within an electronic shopping cart.”, claim 10 recites “wherein the scoring indicator is emphasized in response to a determination a user of the user interface is attempting to navigate away from the user interface.”, claim 17 recites “wherein the graphic is a block arc comprising different block portions that each represent a relative scoring percentage contribution that contributed to the ranking score”, claim 18 recites “wherein the block arc encloses an encapsulated area, and wherein the ranking score and the number of reviews are visually presented within the encapsulated area enclosed by the block arc.” are adding insignificant extra-solution activity to the judicial exception, (i.e., data output). As previously explained MPEP 2106.05 (d)(II), indicates in the OIP Techs and Versata Dev. Group court decisions that “presenting offers and gathering statistics” and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price” are well‐understood, routine, and conventional computer functions when they are claimed in a merely generic manner.  Thus, the conclusion that these limitations are computer functions that were recognized as being well-understood routine, conventional activity fully supported under Berkheimer Option 2.  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 1-7, 9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (2017/0124575) in view of Bishop (2010/0299184).

With respect to claims 1, 11, and 20, Clark discloses 
a computer system, a method, and one or more hardware storage devices (¶ 0003, Fig. 1: discloses computing environment 100) configured to provide semantic structure to unstructured product reviews of a product (¶ 0001-0003: discloses using natural language processing in analyzing sentiment in product reviews.), 
where the product reviews are obtained from multiple different sources (¶ 0027: discloses enabling users to submit or may submit automatically with or without user input electronic documents containing product reviews in order to have the product reviews ingested and analyzed for sentiment.), and 
to use the semantically structured reviews to provide an independent score to the product (¶ 0055: discloses once all ow the applicable product reviews have been analyzed the computer system may generate a final sentiment score for each product feature.), said computer system comprising: 
one or more processors (¶ 0003: discloses a processor); and 
one or more computer-readable hardware storage devices (¶ 0003: discloses a computer program product) that store executable instructions that are executable by the one or more processors to cause the computer system to at least: 
use a machine learning (ML) engine (¶ 0027: discloses a web crawler or other software module) to identify one or more websites comprising content describing a particular product (¶ 0027: discloses allows the module to search for and automatically identify product reviews for submission to the host device.);
cause the ML engine to crawl to the one or more websites and to extract, from the content included within the one or more websites (¶ 0027, 0048: discloses at operation 301 the computer system may ingest content of a product review.), sentiment data describing the product (¶ 0048: discloses analyzing syntactic and semantic content in product reviews.), the sentiment data comprising unstructured sentiment data and structured sentiment data (¶ 0048: discloses the natural language processing techniques may be configured to parse structured data and unstructured data.); 
generate a structured review for the product by causing the ML engine to use natural language processing (NLP) to determine semantic meanings for the unstructured sentiment data and by combining the semantic meanings with the structured sentiment data (¶ 0049-0050: discloses the computer system in operation 302 identify a first specific form of a first product feature of the product under review and at operation 303 the computer system may determine whether there is a sentiment within the product review that is associated with the identified first specific form.); 
based on the structured review, generate a ranking score for the product (¶ 0055-0056: discloses at operation 309 based on the comparison the computer system may rank the product features.); and 
within a user interface (Fig. 5: discloses web page 500), 
display a scoring indicator wherein the scoring indicator (Fig. 5, ¶ 0056-0057: discloses webpage 500 includes listed rankings 501), includes:
the ranking score for the product (Fig. 5, ¶ 0056-0057), a number of reviews that were examined to generate the structured review (Fig. 5, ¶ 0075: discloses webpage 500 provides access to the underlying evidence that the computer system used to derive the quality scores for each of the three products.), and a graphic that provides a visual cue reflecting a breakdown of how the ranking score was generated. (Fig. 5, ¶ 0076: discloses web page 500 provides underlying evidence used to derive the listed rankings including reviews sorted by sentiment about specific forms of product features referenced in each review.)
Clark does not explicitly disclose the limitations of a selectable option for purchasing the product, display a scoring indicator within the user interface at a location that is proximate to the selectable option.
However, Bishop is within the same field of endeavor as the claimed invention is related to methods and systems for aggregating product information from various forums and providing enhanced feedback for identified products. (¶ 0002)
a selectable option for purchasing the product (¶ 0032-0034: discloses a “buy now” link or equivalent from the product information page.), display a scoring indicator within the user interface at a location that is proximate to the selectable option (¶ 0032-0034: discloses providing metrics including the total number of scientists publishing manuscripts citing a given product provides a useful measure to compare competitive products.  The metrics assessed about the given products married with an option to immediately purchase the products.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage of Clark to include a selectable option for purchasing the product, display a scoring indicator within the user interface at a location that is proximate to the selectable option, as disclosed by Bishop to achieve the claimed invention.  As disclosed by Bishop, the motivation for the combination would have been enable a user to rapidly discover derived product information and make an informed purchase decision. (¶ 0032-0034) 

With respect to claims 2, 3, and 19, the combination of Clark and Bishop discloses the computer system and method, 
wherein the unstructured sentiment data includes text descriptions of the product. (¶ 0043, 0048: Clark discloses the natural language processor may output parsed text elements from the product reviews as data structures.). wherein the structured sentiment data includes a star rating describing the product. (¶ 0048: Clark discloses the natural language processing techniques may be configured to parse structured data, i.e., tables, graphs, etc.)

With respect to claim 4, the combination of Clark and Bishop discloses the computer system of claim 1, 
wherein the ranking score includes an overall score (¶ 0056: Clark discloses at operation 309 the computer system may rank the product features) and a sub-category score that lists a particular score for a particular category for which the product is ranked. (¶ 0056: Clark discloses the ranking of product features may be done by sorting the product features into different categories depending on the sentiment score.)

With respect to claim 5, the combination of Clark and Bishop discloses the computer system of claim 1, 
wherein the scoring indicator (Fig. 5, ¶ 0070-0071: Clark discloses webpage 500) includes a selectable expand option that, when selected (Fig. 5, ¶ 0072: Clark discloses drop down menu 502), causes the user interface to further display a sub-score for a sub-category for which the product is ranked. (Fig. 5, ¶ 0072: Clark discloses webpage 500 allows visitors to select sort or filter the products by the quality score of the top-ranked feature.)

With respect to claim 6, the combination of Clark and Bishop discloses the computer system of claim 1, 
wherein the ranking score includes an overall score (¶ 0056: Clark discloses at operation 309 the computer system may rank the product features)  and a sub-category score that lists a particular score for a particular category for which the product is ranked (¶ 0056: Clark discloses the ranking of product features may be done by sorting the product features into different categories depending on the sentiment score.), and wherein the sub-category is one of: a price category, a performance category, or a quality category (¶ 0072: Clark discloses quality scores).

With respect to claim 7, the combination of Clark and Bishop discloses the computer system of claim 6, 
wherein the ranking score includes an overall score (¶ 0056: Clark discloses at operation 309 the computer system may rank the product features)   and a sub-category score that lists a particular score for a particular category for which the product is ranked (¶ 0056: Clark discloses the ranking of product features may be done by sorting the product features into different categories depending on the sentiment score.), and wherein the sub-category is one of: a popularity category (¶ 0056: Clark discloses sorting the product features into different categories…product features with high sentiment scores.), an availability category, a shipping category, or a merchant reliability category.

With respect to claim 9, the combination of Clark and Bishop discloses the computer system of claim 1, 
wherein generating the ranking score for the product is performed by weighting text descriptions of the product differently than weighting star ratings of the product. (¶ 0077: Clark discloses the potential purchaser on the website may be able to adjust the product filter criteria. An option in the webpage allows the potential purchaser to select which product features he thinks are important and then the rest of the product features may be re-ranked accordingly. A visitor may adjust preferences on the webpage to indicate only products having a minimum level of quality for a particular feature are ranked.)

With respect to claim 12, the combination of Clark and Bishop discloses the method of claim 11, 
wherein displaying the scoring indicator is performed when the number of reviews that were examined to generate the structured review satisfies a threshold number of reviews. (¶ 0073, 0075, 0077: Clark discloses a visitor may adjust preferences on the webpage to indicate only products having a minimum level of quality should be displayed to the visitor. Web page 500 provides access to relevant reviews...with forty consumer product reviews wherein the reviewers all wrote positively about the RAM capacity.)
With respect to claims 13 and 14, the combination of Clark and Bishop discloses the method of claim 12, wherein the threshold number of reviews (¶ 0073, 0075, 0077: Clark discloses web page 500 provides access to relevant reviews...with forty consumer product reviews wherein the reviewers all wrote positively about the RAM capacity.) The combination of Clark and Bishop does not explicitly disclose the threshold number of reviews is 10 or 50 reviews.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the threshold number of reviews is 10 or 50 reviews, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

With respect to claim 15, the combination of Clark and Bishop discloses the method of claim 11, 
wherein identifying the one or more websites comprising the content describing the particular product is performed by first identifying a name and product features of the product (¶ 0027: Clark discloses allowing a user to submit one or more webpages containing product reviews about various products.) and then performing a search using the name and product features to identify the one or more websites. (¶ 0027: Clark discloses a web crawler or other software that allows to search for and automatically identify product reviews for submission.)

With respect to claim 16, the combination of Clark and Bishop discloses the method of claim 11, 
wherein the one or more websites includes a website not managed by a manufacturer of the product. (¶ 0027-0028: Clark discloses the product reviews, i.e., web pages, being submitted may all belong to or may have all been created on a website that is owned by the same entity that is submitting them for analysis.  This may occur when a retail website submits product reviews that were provided directed to the retail website by customers who shopped there.)

12.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (2017/0124575) in view of Bishop (2010/0299184) in further view of Durham (WO 2020/046906)

With respect to claim 8, the combination of Clark and Bishop discloses the computer system of claim 1, 
wherein the selectable option for purchasing the product (¶ 0032-0034: Bishop discloses a “buy now” link or equivalent from the product information page.)
The combination of Clark and Bishop does not explicitly disclose included within an electronic shopping cart.
However, Durham is within the same field of endeavor as the claimed invention and is related to a number of different innovations to simply in-store purchases.
wherein the selectable option for purchasing the product included within an electronic shopping cart (¶ 00130: discloses an item could be place in the shopping cart in a preconfigured state such that clicking on the buy button within the cart will cause the purchase to be made for that item. For example, the system could present both items with comparison data within the shopping cart enabling the user to review the comparison information, click on the selected item, such that the next click could literally be a purchase of the selected item with any other items.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product information page of Clark and Bishop to include the shopping cart features as discussed by Durham, to achieve the claimed invention.  As disclosed by Durham, the motivation for the combination would have been to allow a user to check out immediately after reviewing the items. (¶ 00130-00131)

13.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (2017/0124575) in view of Bishop (2010/0299184) in further view of Moreau (2017/0091816)

With respect to claim 10, the combination of Clark and Bishop does not explicitly disclose the computer system of claim 1, 
However, Moreau is within the field of endeavor of the claimed invention and is related to providing targeted content related to sentiment associated with products. (abstract)
wherein the scoring indicator is emphasized in response to a determination a user of the user interface is attempting to navigate away from the user interface. (¶ 0065: discloses at block 802 an abandonment of an item in an electronic shopping cart associated with a product page is identified. At block 810, targeted content is selected based on the sentiment associated with the product feature or competitor. At block 812, the targeted content is provided to the viewing user.  ¶ 0024: discloses target content may provide to the user to by highlighting)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scoring indicator of Clark and Bishop to include retargeting techniques as disclosed by Moreau to achieve the claimed invention.  As disclosed by Moreau, the motivation for the combination would have been to reduce cart abandonment by highlighting product information for a consumer. (¶ 0001-0002, 0016)

14.	Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (2017/0124575) in view of Bishop (2010/0299184) in further view of Hao (2011/0029926).

With respect to claim 17, the combination of Clark and Bishop does not explicitly disclose the method of claim 11, 
	However, Hao is within the same field of endeavor as the claimed invention and is related to automated analysis of customer reviews to extract positive and negative opinions expressed by customers in reviews and to provide an interactive visualization of the result of the analysis to allow analysts to be presented with an easily understandable summary of the analysis. (¶ 0013)
wherein the graphic (¶ 0034: discloses a circular correlation map) is a block arc comprising different block portions (¶ 0034: discloses a left arc 402, a right arc 404) that each represent a relative scoring percentage contribution that contributed to the ranking score. (¶ 0034-0036: discloses a color that is assigned to a line represents a percentage of positive comments.  A blue line indicates that there is a larger percentage of positive comments than negative comments in the corresponding review, while a red line indicates that there are a greater percentage of negative comments than positive comments in the review. The color assigned to a line between an attribute on the left arc and a customer assigned total score on the middle axis represents the percentage of positive or negative comments associated with the attribute over the entire set of reviews.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage of Clark and Bishop to include the visualization, as disclosed by Hao to achieve the claimed invention.  As disclosed by Hao, the motivation for the combination would have been to enable an enterprise to efficiently understand opinions expressed by customers in reviews and benefit relevant personnel by outputting the analyzed reviews in an easily understandable summary. (¶ 0012-0013)

With respect to claim 18, the combination of Clark, Bishop, and Hao discloses the method of claim 17,
wherein the block arc encloses an encapsulated area (¶ 0034: Hao discloses the left arc 402 has positions representing respective attributes that are found in reviews, the right arc 404 has positions representing identifiers of the reviews), and wherein the ranking score and the number of reviews are visually presented within the encapsulated area enclosed by the block arc. (¶ 0036: Hao discloses colors are assigned that represent the percentage of positive and negative comments over the entire set of reviews.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anshul (2010/0049590) – (abstract: a method and system for semantically analyzing unstructured data in a customer feedback is provided. The method includes extracting data related to customer feedback from one or more input sources. The method further includes assigning weights to the one or more input sources and extracting relevant text from the feedback data. Further, sentences are detected from the customer feedback and are annotated. Thereafter, relevant adjectives are determined and are associated with sentence types. A rating is calculated for each sentence of the relevant text and output is provided in a pre-determined format.)
Hsu (2018/0047071) – (¶ 0018: discloses creating a rating or ranking for a product based on aggregating reviews from one or more sources, it may also be useful to create ratings or rankings for specific aspects of products (such as design elements, operational qualities, uses, etc.) based on how reviewers discuss or refer to those aspects. This type of analysis may be performed via sentiment analysis techniques, and is used as part of some shopping sites. However, just as generating product ratings as an aggregation of past product ratings has weaknesses as an indicator of actual current product desirability, treating sentiment analysis as a task of aggregating past opinions about a product suffers from similar limitations. As recognized by the inventors, the concepts described herein regarding generating overall product ratings by predicting overall future customer satisfaction can also be applied to the task of sentiment analysis. For example, instead of directly reporting aggregates of sentiments expressed in past product reviews, the inventive techniques can be used to examine sentiment analysis as a problem of predicting how future reviewers will respond to specific aspects of a product.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629